                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:14CR395

        vs.
                                                                         ORDER
JAN LOUTZENHISER,

                       Defendant.

       Defendant Jan Loutzenhiser appeared before the court on October 17, 2018 on a Petition
for Offender Under Supervision [50]. The defendant was represented by Assistant Federal Public
Defender David R. Stickman, and the United States was represented by Assistant U.S. Attorney
Kimberly C. Bunjer.
       Through his counsel, the defendant waived his right to a probable cause hearing on the
Petition for Offender Under Supervision [50] pursuant to Fed. R. Crim. P. 32.1(b)(1). I find that
the Report alleges probable cause and that the defendant should be held to answer for a final
dispositional hearing before Chief Judge Laurie Smith Camp.
       The government moved for detention. A detention hearing was held on October 17, 2018.
Since it is the defendant’s burden under 18 U.S.C. § 3143 to establish by clear and convincing
evidence that he is neither a flight risk nor a danger, the court finds the defendant has failed to
carry his burden and that he should be detained pending a dispositional hearing before Chief Judge
Laurie Smith Camp.
       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Chief Judge Laurie Smith Camp
in Courtroom No. 2, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on December 13, 2018 at 2:30 p.m. Defendant must be present in person.
       2       The defendant, Jan Loutzenhiser, is committed to the custody of the Attorney
General or his designated representative for confinement in a correctional facility;
       3.      The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 17th day of October, 2018.

                                                    BY THE COURT:
                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
